Title: To Thomas Jefferson from James Madison, 12 January 1799
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Jany. 12. 99.
          
          According to a promise in my last, I inclose a copy of the rates at which McGeehee works. I inclose also a few observations on a subject which we have frequently talked of, which are submitted to your entire disposal, in whole or in part, under the sole reserve of the name of the author. In Gordon’s History Vol. IV p. 399–400, is a transaction that may perhaps be properly referred to in the debate on the alien-bill. Among other names is that of Sedgwick, to a protest agst. a Bill subjecting to banishment, without trial by jury. It does not appear clearly whether the exiles were under the character of aliens or Citizens. If under the former the case is in point. In the hurry of my last, I suspect that I overrated the payments expected from Moylan & Lewis. Should they be short of the objects to which they are appropriated, I will make up the deficiency on notice. We have lately had a few days of intense cold, & now the weather is in the opposite extreme. The Thermr. on sunday morning last was at 6°. & on monday within the Bulb. Our post had not arrived at the usual hour on wednesday & I have not since heard from the office. We are consequently without any late intelligence of your proceedings. I have been disappointed in seeing no step taken in  relation to Lyon. He is clearly within his privilege & it ought to be claimed for him. In the case of Wilkes, the judges were unanimously of opinion that a libel did not take away his privilege, altho it is there less definite than with us. The House of Commons voted differently, but it was the vote of a faction, & therefore of less weight than the other authority
          Adieu
        